Name: Commission Regulation (EC) No 1794/2002 of 9 October 2002 correcting Regulation (EC) No 1249/2002 amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the marketing years 1998/99, 1999/2000, 2000/01, 2001/02, 2002/03 and 2003/04
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing;  cooperation policy;  economic policy
 Date Published: nan

 Avis juridique important|32002R1794Commission Regulation (EC) No 1794/2002 of 9 October 2002 correcting Regulation (EC) No 1249/2002 amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the marketing years 1998/99, 1999/2000, 2000/01, 2001/02, 2002/03 and 2003/04 Official Journal L 272 , 10/10/2002 P. 0013 - 0014Commission Regulation (EC) No 1794/2002of 9 October 2002correcting Regulation (EC) No 1249/2002 amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the marketing years 1998/99, 1999/2000, 2000/01, 2001/02, 2002/03 and 2003/04THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 5 thereof,Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(3), as last amended by Regulation (EC) No 1639/98(4), and in particular Article 19 thereof,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats(5), as amended by Regulation (EC) No 1513/2001, and in particular Article 4 thereof,Whereas:(1) As a result of several clerical errors, Article 1(1) and (2) of Regulation (EC) No 1249/2002(6) should be corrected.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Article 1 of Regulation (EC) No 1249/2002 is hereby corrected as follows:1. In point 1, the text of new Article 12a of Regulation (EC) No 2366/98 is amended as follows:(a) in the first subparagraph, the introductory sentence is replaced by the following: "On the basis of the declarations referred to in Articles 2 and 5 and the aid applications referred to in Article 12, producer Member States shall estimate the virgin olive oil production for 2002/03 of the additional olive trees referred to in the first subparagraph of Article 4 of Regulation (EC) No 1638/98 by multiplying the average yield per adult olive tree by the sum of:"(b) in the second subparagraph, the introductory sentence is replaced by the following: "The average yield per adult olive tree shall be calculated by dividing the quantity of virgin olive oil produced, as referred to in Article 12(1)(b), by the sum of:"2. Point 2 is replaced by the following: "2. The first subparagraph of Article 14(1) is replaced by the following:Olive growers shall be eligible for aid in respect of the quantity of virgin olive oil they actually produce, less the production of the additional trees referred to in Article 12a, plus the flat-rate quantity of olive-residue oil provided for in paragraph 2 of this Article."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 November 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 208, 3.8.1984, p. 3.(4) OJ L 210, 28.7.1998, p. 38.(5) OJ L 210, 28.7.1998, p. 32.(6) OJ L 183, 12.7.2002, p. 5.